 1   SHAWN N. ANDERSON
     United States Attorney
 2   LAURA C. SAMBATARO
     Assistant U.S. Attorney
 3   Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue
 4   Hagåtña, Guam 96910
     PHONE: (671) 472-7332
 5   FAX: (671) 472-7215
     Attorneys for the United States of America
 6
                                 IN THE DISTRICT COURT OF GUAM
 7
      UNITED STATES OF AMERICA,                         CRIMINAL CASE NO. 21-00008-001
 8
                             Plaintiff,
 9                   vs.
                                                                        ORDER
10    NATHAN EARL MCCORD BORJA,                         Granting Motion to Vacate Trial Scheduling
                                                          Order and Exclude Time (ECF No. 10)
11                          Defendant.

12

13          THIS MATTER is before the court on the United States’ Motion to Vacate Trial

14   Scheduling Order and Exclude Time Pursuant to 18 U.S.C. § 3161(h)(3)(A). See ECF No. 10.

15   Finding good cause, the court grants the motion and orders that the Trial Scheduling Order (ECF

16   No. 6) is vacated. Because the Defendant is a fugitive, the court excludes the period from the

17   issuance of the arrest warrant until the Defendant is apprehended from the Speedy Trial Act

18   calculations. See 18 U.S.C. § 3161(h)(3)(A).

19          IT IS SO ORDERED.
                                                                      /s/ 0LFKDHO-%RUGDOOR
20                                                                        U.S. Magistrate Judge
                                                                      Dated: Jul 20, 2021
21

22

23

24



                 Case 1:21-cr-00008 Document 11 Filed 07/20/21 Page 1 of 1
